internal_revenue_service p o box cincinnati oh department of the treasury number release date employer_identification_number contact person - id number contact telephone number date february uil legend b organization c scholarship program d company p organization dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 dated june of the internal_revenue_code our records indicate that you are recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 of the code and that you are classified as a your letter indicates that grants funded by you private_foundation p will be administered supervised and paid out by b income_tax under sec_501 classified as a publicly_supported_organization scholarship program is of the internal_revenue_code and has been is exempt from federal the name of your c b under the terms of an agreement you will make annual contributions to b b will prepare and fund scholarships for the children of the employees of d furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in recipients are determined solely by b utilizing their educational programs selection criteria you provided whereby each candidate is evaluated based on the following three elements financial need academic merit and leadership abilities to each applicant will receive a score based on these three components financial need will constitute half of an applicant's score academic merit- based criteria such as academic record test scores awards and an appraisal by a school official or work supervisor will constitute another of the finally leadership ability participation in school and community score activities appraisals and work experience will constitute the last of the applicant’s score other criteria as you may from time to time determine may also be used to decide among students who have demonstrated financial need in making the determination of financial need b generally follows a formula similar to that used by college financial aid offices which considers the following criteria taxes paid living in the household g number of family members enrolled at least half-time in a post secondary institution a parental income adjusted_gross_income d family size number of individuals e extraordinary medical_expenses state taxes paid b federal f assets and c d at the time of the application deadline a degree_candidate in an accredited foreign or the program will be open to any high school senior or graduate who is a dependent_child of an employee of and who will be enrolled as domestic educational_institution meeting the requirements of sec_170 b a ii colleges and universities around the world and generally already know the institutions in the united_states or abroad where scholarship recipients b study and not familiar with the school or university it contacts the institution and or reviews publicly available information about the institution to ensure that it can be confirmed as eligible colleges and universities the program officers of b are familiar with a legitimate college or university of the code is is if such assistance will include b will be a separate_entity in order to verify an applicant's eligibility any public you will retain b to assist in administering c but will not be limited to screening applicants and selecting recipients of scholarship awards and addressing any other program-related needs at your request or to d announcement of the awards will be made by you or b in the order recommended by b by you but may not be increased from the number recommended by b vary the amount of the grants in a given year awarded by c will depend on a number of factors including the number and qualifications of the applicants for that academic year and your budget for that fiscal_year the exact number and amounts of scholarships the number of grants awarded may be reduced b may forward its selections to you grants will be awarded only b may b will be primarily responsible for confirming the terms and conditions of the scholarship grants with the recipients conditions b will require each recipient to complete and return a scholarship acceptance form student’s basic information information regarding the college and degree being pursued and acknowledgement of the award form further provides authorization to b institution to verify that enrollment requirements are satisfied the scholarship acceptance form confirms the to confer with the educational to confirm the terms and the scholarship acceptance the scholarship will take the form of cash to cover tuition course-related fees books room and board and supplies because this is scholarship recipients are required to re-apply in order to receive subsequent awards the application process remain the same for subsequent applications for a maximum of four years both eligibly criteria and a one-year the scholarships will not be used as a means of inducement to recruit employees for the company nor will a grant be terminated if the employee leaves the company after the application due_date awarded to students that plan to enroll in an institution that meets the requirements of sec_170 educational_institution is foreign and does not have an irs determination a ii of the code scholarships will only be in the cases where the letter the institution must be one for which the foundation has made a good- faith determination that the institution is described in sec_170 b a ii pursuant to procedures described in sec_53_4945-5 where the scholarship is remitted directly to the educational_institution at which the recipient is enrolled the educational_institution will be required to agree per sec_53_4945-4 it will pay the funds or a portion funds to defray the recipient's expenses or thereof to the recipient only if the recipient is enrolled full time at the educational_institution and in good academic and disciplinary standing consistent with the purposes for which the scholarship was awarded use grants in full-time study and in good academic and where the scholarship is awarded directly to a recipient or to an educational_institution without the agreement per sec_53_4945-4 the disbursement of funds will be conditioned on confirmation by the educational_institution at which the student enrolled that the recipient is you will require the recipient to furnish annual disciplinary standing reports of courses taken and grades received during each academic period where a recipient’s course of study involves the preparation of research and projects instead of coursework the recipient will be required to furnish annual progress reports that are approved by a supervising faculty_member or other appropriate university officials course of study at an educational_institution the recipient will be required to furnish a final report upon completion of a recipient’s you and b agree to check each potential foreign grantee and each foreign educational_institution any potential grantee intends to attend against the ofac list before disbursing any funds to such grantee or educational_institution where the scholarship is awarded directly to a recipient or to an educational_institution without the agreement per sec_53_4945-4 you or b will investigate any indication of misused funds withhold further funds until any delinquent reports have been submitted or otherwise required by regulation c and seek recovery and rededication depending upon the circumstances in the event the recipient withdrawals leaves or drops out of the academic program for which the scholarship has been granted b will be primarily in addition b will be responsible for following up with the grantees responsible for collecting any of the scholarship funds that are refunded to the student by the educational_institution and remitting those funds back to pp the recipient will not be restricted in his her course of study accordance with its longstanding policies and procedures will monitor compliance with the requirements of rev in some cases sure that or fewer applicants receive scholarship awards you may provide information about the total number of eligible recipients and b will make sure that the number of recipients receiving awards is less than of that figure usually b will make proc b in sec_4945 and expenditures made by a private_foundation b of the code impose certain excise_taxes on taxable sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study unless such grant satisfies the requirements of subsection 9g or other similar purposes by such individual sec_4945 of the code provides that sec_4945 to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if is demonstrated that it shall not apply the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is used for study at an educational_organization described in sec_170 a to be the grant constitutes a prize or award which is subject_to the provisions of sec_74 prize or award is selected from the general_public or if the recipient of such the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance c b sets forth guidelines to be used in revproc_76_47 determining whether a grant made by a private_foundation under an employer- related program to a child of an employee of the particular employer to which the program relates is sec_117 of the code as that section read before the tax reform act of a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of rev percentage_test described in sec_4 meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 a scholarship grant that meets the provisions of the service will assume the grants proc and meets the if in particular the selection of individual grant recipients will be you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of rev regard to the amendments to sec_117 made by the tax_reform_act_of_1986 made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the a means of inducement to relevant employer recruit employees nor will a grant be terminated if the employee leaves the employer would be of particular benefit to the relevant employer or to the foundation the recipient will not be restricted in a course of study that a program that awards grants to children of employees proc provides a percentage_test guideline section dollar_figure of rev states in the case of the grants will not be used as proc without it a particular employee the program meets the percentage_test if either of the number of grants awarded under that program of the following tests are met in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent percentage_test of section dollar_figure applicable to a program percent or that awards grants to children of employees of records should be maintained to show that you meet the applicable_percentage test of section dollar_figure a particular employer this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in rev c b proc this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of rev_proc must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and that awards in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code is further is based it the approval of your employer-related grant-making program is approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request a one-time any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service therefore this determination is directed only to the organization that requested it sec_6110 precedent of the code provides that it may not be used or cited as a you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice
